DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. Amendments to the current set of claims have addressed previous claim objections and 112(b) rejections, but have not significantly changed the scope of the claimed invention.  The previous prior art rejection still stands.
On page 6 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues that the previous objections to the Abstract and claims have been resolved, as have the previous 112(b) rejections to the claims.  The Examiner has withdrawn the previous objections and 112(b) rejections due to the amendments made.
On pages 6-8 of the Remarks section, Applicant argues against the previous prior art rejection of independent Claims 1, 12 & 18, first summarizing the previous prior art rejection and its combinations based on obviousness.  Then on page 8, Applicant argues that the previous obviousness prior art rejections do not stand because not ‘all the claimed elements were known in the prior art’, specifically because primary reference Humes et al., (“Humes”, US 2009/0060890), allegedly does not disclose a “capillary dialyzer” as claimed in the independent Claims 1, 12 & 18.  On pages 8-9, Applicant argues that the claim mapping of a hemofilter or hemoconcentrator (HF/HC) 
On page 10, Applicant continues to argue that a dialyzer is not the same as a “hemofilter/hemoconcentrator” as disclosed in Humes, but does not provide any evidence or definition to the contrary.  The Examiner points again to Humes’ definition of “hemofiltration” in paragraph [0064] of Humes.  As a result, the Examiner also maintains that using features from a dialyzer as in secondary reference Thomas would be reasonably analogous to combine and modify with Humes, since Humes explicitly states that its ‘hemofiltration’ includes ‘hemodialysis’ in paragraph [0064] of Humes.  Thus, the Examiner finds this argument unpersuasive.
On pages 10-11, Applicant argues against another obviousness type prior art rejection for dependent Claims 7, 17 & 23, in which additional secondary reference .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-16 & 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humes et al., (“Humes”, US 2009/0060890), in view of Thomas, (US 2009/0206038).
Claims 1-6 are directed to an extracorporeal blood circuit, an apparatus or device type invention group.
Regarding Claims 1-6, Embodiment 1 of Humes discloses an extracorporeal blood circuit, (See Abstract & See paragraph [0025]), comprising a) a gas exchange device, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083]); and b) a capillary dialyzer, (Hemofilter 476, See Figure 4C, and See paragraph [0083]).
Embodiment 1 of Humes does not explicitly disclose in this embodiment that the capillary dialyzer explicitly includes or comprises a plurality of semipermeable hollow fiber membranes, and wherein the dialyzer comprises a blood compartment comprising a lumen of the semipermeable hollow fiber membranes and wherein the blood compartment is connected to the extracorporeal blood circuit.
Embodiment 2 of Humes discloses a capillary dialyzer comprising a plurality of semipermeable hollow fiber membranes, (See paragraph [0070], Humes), and wherein the dialyzer comprises a blood compartment comprising a lumen of the semipermeable hollow fiber membranes and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of Embodiment 1 of Humes by incorporating the capillary dialyzer comprising a plurality of semipermeable hollow fiber membranes, and wherein the blood compartment of the dialyzer comprising the lumen of the semipermeable hollow fiber membranes being is connected to the extracorporeal blood circuit as in Embodiment 2 of Humes because “blood flows through the interior of the hollow fibers of the hemofiltration cartridge in its intended use” which is “the blood flow configuration [in] a typical hemofiltration cartridge”, (See paragraph [0073], Humes).
Modified Humes does not disclose wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin.  However, Humes suggests using heparin as an anticoagulant, (See paragraph [0078]), and is concerned with treating/preventing inflammatory conditions, (See paragraph [0003], Humes) such as cytokines, (See paragraph [0050], Humes).
Thomas discloses membranes related to treating biological fluids, (See Abstract, Thomas), wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, (See paragraph [0112], Thomas), ii) a polyethyleneimine, (See paragraphs [0117] & [0118], Thomas), and iii) heparin, (See paragraph [0142] & [0145], Thomas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of modified 
Additional Disclosures Included: Claim 2:  The extracorporeal blood circuit of claim 1, wherein the gas exchange device is a membrane oxygenator, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 3:  The extracorporeal blood circuit of claim 1, wherein the extracorporeal blood circuit is a cardiopulmonary bypass (CPB), (See paragraph [0025], Humes).  Claim 4:  The extracorporeal blood circuit of claim 3, wherein the extracorporeal blood circuit comprises a heart-lung machine (HLM), (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 5:  The extracorporeal blood circuit of claim 1, wherein the extracorporeal blood circuit is configured for extracorporeal membrane oxygenation (ECMO), (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 6: The extracorporeal blood circuit of claim 3, wherein the cardiopulmonary bypass is a veno-arterial bypass, (Circuit begins at Venous Cannula 400 and Line 410 and after treatment returns blood to Arterial Cannula 495, See Figure 4C, and See paragraph [0081], Humes).
Claims 12-16 are directed to a method of treating a subject via an extracorporeal blood circuit, a method type invention group.
Regarding Claims 12-16, Embodiment 1 of Humes discloses a method of treating a subject via an extracorporeal blood circuit, (See Abstract & See paragraph [0025]), said method comprising a step of administering a diffusion device to the subject, (Hemofilter 476, See Figure 4C, and See paragraph [0083]), in a cardiopulmonary bypass, (See paragraph [0025], Humes).
Embodiment 1 of Humes does not disclose wherein the diffusion device comprises semipermeable membranes comprising i) a copolymer of acrylonitrile and sodium methallyl sulfonate; ii) a polyethyleneimine; and iii) heparin.
Embodiment 2 of Humes discloses that a capillary dialyzer comprises a plurality of semipermeable hollow fiber membranes.
Embodiment 2 of Humes discloses that a capillary dialyzer comprises a plurality of semipermeable hollow fiber membranes, (See paragraph [0070] & [0071], Humes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of Embodiment 1 of Humes by incorporating the capillary dialyzer comprising a plurality of semipermeable hollow fiber membranes as in Embodiment 2 of Humes because “blood flows through the interior of the hollow fibers of the hemofiltration cartridge in its intended use” which is “the blood flow configuration [in] a typical hemofiltration cartridge”, (See paragraph [0073], Humes). 
Modified Humes does not disclose wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin.  However, Humes suggests using heparin as an anticoagulant, (See paragraph [0078]), and is concerned with treating/preventing inflammatory conditions, (See paragraph [0003], Humes) such as cytokines, (See paragraph [0050], Humes).
Thomas discloses membranes related to treating biological fluids, (See Abstract, Thomas), wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, (See paragraph [0112], Thomas), ii) a polyethyleneimine, (See paragraphs [0117] & [0118], Thomas), and iii) heparin, (See paragraph [0142] & [0145], Thomas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of modified Humes by incorporating wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin as in Thomas in order to “provide a composite support [such as membranes] for the effective adsorption of mediators involved in septic syndrome (endotoxins, cytokines, anaphylatoxins, etc.,)”, (See paragraph [0053], Thomas), while also “having an anti-thrombogenic nature allowing the quantity of anticoagulation agents injected into a patient during an extracorporeal blood or plasma treatment session to be significantly reduced or even dispensed with”, (See paragraph [0057], Thomas), which will help provide “effective treatment of inflammatory conditions, such as…sepsis…anaphylaxis”, (See paragraph [0011], Humes), and “cytokine production”, (See paragraph [0009], Humes), as desired in Humes.
Additional Disclosures Included: Claim 13:  The method of claim 12, wherein the diffusion device is a capillary dialyzer, (Hemofilter 476, See Figure 4C, and See paragraph [0083]).  Claim 14:  The method of claim 12, wherein the cardiopulmonary bypass comprises a membrane oxygenator, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 15:  The method of claim 12, wherein the cardiopulmonary bypass comprises a heart-lung machine, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 16:  The method of claim 12, wherein the cardiopulmonary bypass is a veno-arterial bypass, (Circuit begins at Venous Cannula 400 and Line 410 and after treatment returns blood to Arterial Cannula 495, See Figure 4C, and See paragraph [0081], Humes).
Claims 18-22 are directed to a method of treating a subject via an extracorporeal blood circuit, a method type invention group.
Regarding Claims 18-22, Embodiment 1 of Humes discloses a method of treating a subject via an extracorporeal blood circuit, (See Abstract & See paragraph [0025]), said method comprising a step of administering a filtration device to the subject, Hemofilter 476, See Figure 4C, and See paragraph [0083]), in a cardiopulmonary bypass, (See paragraph [0025], Humes).
Embodiment 1 of Humes does not disclose wherein the filtration device comprises semipermeable membranes comprising i) a copolymer of acrylonitrile and sodium methallyl sulfonate; ii) a polyethyleneimine; and iii) heparin.
Embodiment 2 of Humes discloses that a filtration device comprises a plurality of semipermeable hollow fiber membranes, (See paragraph [0070] & [0071], Humes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of Embodiment 1 of Humes by incorporating the filtration device comprising a plurality of semipermeable hollow fiber membranes as in Embodiment 2 of Humes because “blood flows through the interior of the hollow fibers of the hemofiltration cartridge in its intended use” which is “the blood flow configuration [in] a typical hemofiltration cartridge”, (See paragraph [0073], Humes). 
Modified Humes does not disclose wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin.  However, Humes suggests using heparin as an anticoagulant, (See paragraph [0078]), and is concerned with treating/preventing inflammatory conditions, (See paragraph [0003], Humes) such as cytokines, (See paragraph [0050], Humes).
Thomas discloses membranes related to treating biological fluids, (See Abstract, Thomas), wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, (See paragraph [0112], Thomas), ii) a polyethyleneimine, (See paragraphs [0117] & [0118], Thomas), and iii) heparin, (See paragraph [0142] & [0145], Thomas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of modified Humes by incorporating wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin as in Thomas in order to “provide a composite support [such as membranes] for the effective adsorption of mediators involved in septic syndrome (endotoxins, cytokines, anaphylatoxins, etc.,)”, (See paragraph [0053], Thomas), while also “having an anti-thrombogenic nature allowing the quantity of anticoagulation agents injected into a patient during an extracorporeal blood or plasma treatment session to be significantly reduced or even dispensed with”, (See paragraph [0057], Thomas), which will help provide “effective treatment of inflammatory conditions, such as…sepsis…anaphylaxis”, (See paragraph [0011], Humes), and “cytokine production”, (See paragraph [0009], Humes), as desired in Humes.
Additional Disclosures Included: Claim 19:  The method of claim 18, wherein the filtration device is a capillary dialyzer, (Hemofilter 476, See Figure 4C, and See paragraph [0083], Humes).  Claim 20:  The method of claim 18, wherein the cardiopulmonary bypass comprises a membrane oxygenator, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 21:  The method of claim 18, wherein the cardiopulmonary bypass comprises a heart-lung machine, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 22:  The method of claim 18, wherein the cardiopulmonary bypass is a veno-arterial bypass, (Circuit begins at Venous Cannula 400 and Line 410 and after treatment returns blood to Arterial Cannula 495, See Figure 4C, and See paragraph [0081], Humes).
Claims 7, 17 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humes et al., (“Humes”, US 2009/0060890), in view of Thomas, (US 2009/0206038), in further view of Kimm et al., (“Kimm”, US 2015/0034082).
Claim 7 is directed to an extracorporeal blood circuit, an apparatus or device type invention group.
Regarding Claim 7, modified Humes discloses the extracorporeal blood circuit of claim 3, but does not explicitly disclose wherein the cardiopulmonary bypass is a veno-venous bypass.
Kimm discloses an extracorporeal blood circuit, (See paragraph [0051], Kimm), wherein the cardiopulmonary bypass is a veno-venous bypass, (See paragraph [0209], Kimm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of modified Humes by incorporating wherein the cardiopulmonary bypass is a veno-venous bypass as in Kimm because it is recommended to switch “from an arterial-venous ECGE [corresponds to ECMO] system to a veno-venous…ECGE system if one or more of the following conditions is detected” such as “evidence indicating an inability to maintain systemic perfusion”, or “a deterioration of cardiac function”, (See paragraph [0211], [0212] or [0213], Kimm), which are conditions found in Humes, (See paragraphs [0006] or [0017], Humes). 
Claim 17 is directed to a method of treating a subject via an extracorporeal blood circuit, a method type invention group.
Regarding Claim 17, modified Humes discloses the method of claim 12, but does not disclose wherein the cardiopulmonary bypass is a veno-venous bypass.
Kimm discloses an extracorporeal blood circuit, (See paragraph [0051], Kimm), wherein the cardiopulmonary bypass is a veno-venous bypass, (See paragraph [0209], Kimm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of treating a subject of modified Humes by incorporating wherein the cardiopulmonary bypass is a veno-venous bypass as in Kimm because it is recommended to switch “from an arterial-venous ECGE [corresponds to ECMO] system to a veno-venous…ECGE system if one or more of the following conditions is detected” such as “evidence indicating an inability to maintain systemic perfusion”, or “a deterioration of cardiac function”, (See paragraph [0211], [0212] or [0213], Kimm), which are conditions found in Humes, (See paragraphs [0006] or [0017], Humes). 
Claim 23 is directed to a method of treating a subject via an extracorporeal blood circuit, a method type invention group.
Regarding Claim 23, modified Humes discloses the method of claim 18, but does not disclose wherein the cardiopulmonary bypass is a veno-venous bypass.
Kimm discloses an extracorporeal blood circuit, (See paragraph [0051], Kimm), wherein the cardiopulmonary bypass is a veno-venous bypass, (See paragraph [0209], Kimm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of treating a subject of modified Humes by incorporating wherein the cardiopulmonary bypass is a veno-venous bypass as in Kimm because it is recommended to switch “from an arterial-venous ECGE [corresponds to ECMO] system to a veno-venous…ECGE system if one or more of the following conditions is detected” such as “evidence indicating an inability to maintain systemic perfusion”, or “a deterioration of cardiac function”, (See paragraph [0211], [0212] or [0213], Kimm), which are conditions found in Humes, (See paragraphs [0006] or [0017], Humes).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779